UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1599



RODNEY L. CHERRY,

                                            Plaintiff -   Appellant,

          versus


CITY OF WILSON; WILSON POLICE DEPARTMENT;
D. H. GARRIS, Officer; S. L. GARDNER, Officer;
WILLIE WILLIAMS, Chief,

                                            Defendants - Appellees.




                             No. 01-1674



RODNEY L. CHERRY,

                                             Plaintiff - Appellant,

          versus


DORIS JONES, National Association for the
Advancement of Colored People; NATIONAL ASSO-
CIATION FOR THE ADVANCEMENT OF COLORED PEOPLE,

                                            Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
District Judge. (CA-01-43-4-H, CA-01-44-4-H)


Submitted:   September 28, 2001        Decided:   October 10, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney L. Cherry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Rodney L. Cherry appeals the district court’s orders dismiss-

ing his civil actions as frivolous.    We have reviewed the record

and the district court’s opinions which have been consolidated on

appeal and find no reversible error.       Accordingly, we affirm

substantially on the reasoning of the district court.    See Cherry

v. City of Wilson, No. CA-01-43-4-H (E.D.N.C. Apr. 10, 2001);

Cherry v. Jones, No. CA-01-44-4-H (E.D.N.C. Apr. 10, 2001). To the

extent it is unclear, we note that the court’s dismissals are to be

without prejudice.   28 U.S.C. § 2106 (1996).   Cherry’s “motion for

remand” is denied.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 3